MONTGOMERY COSCIA GREILICH LLP Certified Public Accountants 2500 Dallas Parkway, Suite 300 Plano, Texas 75093 972.748.0300 p 972.748.0700 f Thomas A. Montgomery, CPA Rene E. Balli, CPA Matthew R. Coscia, CPA Erica D. Rogers, CPA Paul E. Greilich, CPA Dustin W. Shaffer, CPA Jeanette A. Musacchio Gary W. Boyd, CPA James M. Lyngholm Michal L. Gayler, CPA Christopher C. Johnson, CPA Gregory S. Norkiewicz, CPA J. Brian Simpson, CPA Karen R. Soefje, CPA November 30, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read the statements of VHGI Holdings, Inc. pertaining to our firm included under Item 4.01 of Form 8-K/A, to be filed on or about November 30, 2012 and agree with such statements as they pertain to our firm. We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ Montgomery Coscia Greilich LLP MONTGOMERY COSCIA GREILICH LLP
